Title: [February 28. Saturday. 1778.]
From: Adams, John
To: 


      February 28. Saturday. 1778. The last night and this day We enjoyed a fine easy breeze, the Ship had no motions but directly forward. I slept as quietly and as soundly as in my own bed at home.... Some of the Gentlemen had given me some West India Nutts, and not knowing the caustic quality in the outward Shell I had broken them with my hands, and probably carelessly rubbed my face or my Eyes afterwards, and I found myself poisoned. My Eyes swelled and were enflamed to an alarming degree. Dr. Noel gave me a Phial of Balsamum Fioraventi which abated the inflammation and gave me some relief. It is very much compounded, very subtle and penetrating. Pour a few drops into your hand, rub it over the palm and fingers, then hold the inside of your hand before the Eyes, and the Steam which evaporates enters the Eyes and works them clear. The Balsam derives its name from the Italian Inventor of it. For two or three years afterwards, at the return of the Season, a similar inflammation in my Eyes and Swelling about them, returned with it, a fact the Solution of which as beyond the reach of my Skill, I leave to the Physicians.
      The Ship was now in very good order, cleared and cleaned between Decks, on the main Deck, in the Cabin, and on the Quarter Deck: the Masts, Yards, Sails and rigging were all well repaired.
      The Captain sent written orders to the Steward, to make weekly returns to him, of the State of provisions, and to be very frugal in the Use and management of them and particularly of Candles, as nearly one half of the Ships Store of Candles appeared to have been expended.
      This was Saturday night a fortnight and one day since I took leave of my family. What Scaenes had I beheld in those fifteen days! What anxiety had my Friends on Shore suffered on my Account! during the North East Storm, which they must probably have felt at Land! But these Reflections were too tender to be indulged, especially as they could do no good to my friends or me. I diverted my mind from them by enquiring what was this Gulph Stream? What was the course of it? From what Point and to what Object did it flow? How broad it was? How far distant from the Continent? What were the longitudes and Latitudes of it? But I found but little satisfactory Information, till some years afterwards, I saw Governor Pownalls Treatise upon this Subject.
     